Title: Thomas Jefferson to Nicolas G. Dufief, 11 February 1813
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          Dear Sir Monticello Feb. 11. 13.
          I thank you for the trouble you have taken to find a copy of Livy for me. that which you mention in your letter of the 1st inst. just now recieved, will answer perfectly, & probably better than Maittaire’s which I only named exempli gratiâ of the kind I wanted. be so good as to make it up into packages of 2. or 3. vols only together, sending the packages weekly, to avoid burthening our mail which is weekly. I salute you with esteem & respect.
          
            Th:
            Jefferson
        